Exhibit 10.1

 



Equity Investment Agreement

 

Party A: Xianning Xiangtian Energy Holding Group Co. Ltd.

 

Party B: Shuiqing Zhen ID # 422301197503275175

 

Party C: Dahuan Chen ID# 42230119570101535

 

Party A is Xianning Xiangtian Energy Holding Group Co. Ltd and has several
subsidiaries. Party B and Party C incorporated Hubei Rongentang Wine Co., Ltd.
(“Rongentang Wine”) in August 2011, which company is engaged in manufacturing
and sale of wine. Party B and Party C incorporated Huibei Rongentang Herbal Wine
Co. Ltd. (“Herbal Wine”) in February 2016, which company is engaged in
manufacturing and sale of medicinal wine. In order to develop and expand Party
A’s market share and meet the development requirement of Rongentang Wine and
Herbal Wine, Party A, Party B and Party C agree to the following terms according
to the principle of equality, mutual benefit and consensus.

 

Article I – Equity Investment

 

Party A agrees to make an equity investment in Rongentang Wine and Herbal Wine.
The details are following:

 

1.Party A agrees to make an equity investment in Rongentang Wine and Herbal
Wine.

 

2.Based on the audit conducted by Daxin Accounting Firm (special general
partnership), the assessment given by Hubei Jiuyu Real Estate Appraisal Co. as
the appraiser, and the due diligence conducted by Hubei Kaicheng law firm as the
legal counsel, Parties A, B and C decided the final amount of Party A’s
investment into Renentang Wine and Herbal Wine to be RMB 67,500,000, which will
be used to increase the registered capital of Rongentang Wine and towards the
equity interest of Herbal Wine transferred from Party B and Party C to Party A.

 

3.Rongentang Wine and Herbal Wine share the same facilities and operating
equipment. The assessment in Article I Section 2 was made by considering the
total assets of both Rongentang Wine and Herbal Wine (excluding intangible
assets and goodwill).

 

4.Capital Increase Plan for Rongentang Wine and Herbal Wine:

 

(1)Party A, Party B and Party C agree that Rongentang’s registered capital shall
be increased from RMB 6,000,000 to RMB75,000,000, representing a capital
increase of RMB69,000,000 (only increase in registered capital) and Party A will
acquires 90% of Rongentang Wine’s ownership with cash payment of RMB 67,500,000.
Party B currently holds 65% of Rongentang Wine’s ownership with registered
capital of RMB6,000,000 and agrees to transfer this ownership to Party C. Party
B and Party C shall negotiate the details of transferring ownership. Party C
agrees to acquire 10% of Rongentang Wine after the increase of registered
capital. Party C agrees to contribute RMB 1,500,000 to the registered capital to
complete its contribution obligation on holding 10% of equity interest of
Rongentang Wine.

 

(2)Party A and Party C will become co-owners of Rongentang Wine after the
completion of capital increase plan. Party A shall own 90% of ownership and
Party C shall own 10% of ownership of Rongentang Wine.

 

(3)Party A and Party C agree that upon the closing (which shall be the date of
registration of ownership change with local government), Party A and Party C
shall have voting rights and profit-sharing rights according to the percentage
of ownership and shall perform the corresponding obligations.

 



 

 

 

5.Investment Plan of Herbal Wine:

 

Party B and Party C agree to transfer their ownerships of Herbal Wine to Party
A. Party B shall transfer 65% ownership interest of Herbal Wine to Party A and
Party C shall transfer 25% ownership interest of Herbal Wine to Party A. Party A
will ultimately have 90% of ownership of Herbal Wine and Party C will have 10%
of the ownership after the transfer. According to Sections 2 and 3 of Article I,
Party A does not need to pay additional consideration for this ownership
transfer.

 

6.Payment Method and the Purpose”

 

(1)Party A, Party B and Party C agree that the total amount of investment shall
be RMB 67,500,000, payable in the method under Article VI Section 2.    
(2)Within three days after the effectiveness of this agreement, Party A shall
make an initial payment of RMB 60,000,000 to an escrow account jointly managed
by Party A, Rongentang Wine and the bank (see escrow agreement for details).    
(3)According to Item 2, Section 6 of Article I, Party A shall complete the
equity transfer registration with local government within 30 days after the
effectiveness of this agreement. After the registration, Party A shall be sole
entity shareholder with 90% of ownership of Rongentang Wine and Herbal Wine.
Party C shall be the individual shareholder with 10% of ownership of Rongentang
Wine and Herbal Wine. Within seven days after the equity transfer registration,
the RMB 60,000,000 in escrow account (Account Name: Hubei Rongentang Wine Co.,
Ltd. Account #17680501040014098, opening bank branch: China Agriculture Bank
Wenquan Branch) shall be used to pay other payables to Party B and Party C (see
Audit Report 2018 No.2000701 by Daxin Accounting Firm).     (4)The total assets
for this equity investment include real property and land owned by Xianning
Rongentang Wine Co. Ltd. (“Xianning Rongentang”). Party B and Party C shall
transfer the title of real property and land use rights to Rongentang Wine
within 90 days after the equity transfer registration. Party B and Party C shall
pay the fee related to title transfer of real estate and land use right to Party
A. Within 30 days after the title transfer and upon the performance under
Article IV Section 7, Party A shall contribute RMB7,500,000 to the designated
account by Party B and Party C to pay off the other payables of Rongentang Wine
(see Audit Report 2018 No.2-00701 by Daxin Accounting Firm ).

 

Article II – Rights and Obligation

 

1.Party A, Party B and Party C agree that Party A shall have no obligation to
pay off Rongentang Wine and Herbal Wine’s debt incurred before the completion of
registration in local government. Party A shall only be responsible for the debt
of Rongentang Wine and Herbal Wine up to the amount of its equity investment.
    2.Party A acknowledges and agrees to comply with the revised by-laws of
Rongentang Wine and Herbal Wine.     3.Party A shall pay the investment
according to the method stipulated in Article I Section 6.     4.Party B and
Party C are currently the only owners of Rongentang Wine and Herbal Wine.

 



 2 

 

 

5.Party B and Party C shall complete the capital contribution of Rongentang Wine
and Herbal Wine.     6.After the completion of registration of equity transfer
with the local government, Party B shall not have a right in operation or
profit-sharing and Party C shall have 10% of right and obligation.     7.Party B
and Party C acknowledge that there is no third party rights or claims (including
but not limited to liens, mortgages and pledges) against the above-mentioned
equity interest to be transferred to Party A.     8.Party A shall not be
responsible for any concealed or unreported debt after the effectiveness of the
agreement.

 

Article III – Fee Related to Equity Investment

 

The three parties agree to handle the relevant expenses arising from the equity
investment procedures stipulated in this agreement, and the three parties shall
bear the relevant expenses in accordance with the relevant laws and regulations
and relevant provisions.

 

Article IV – Other Matters

 

1.This equity investment covers the assets that were audited and assessed by
Daxin Accounting Firm and Hubei Jiuyu Real Estate Appraisal Co. (See Daxin
Zhuanshenzi (2018) No. 2-007001 and Hubei Jiuyu Zipingzizi2018 No.0003, Huibei
Jiuyu Xianfangguzizi 2018 No.0050). (See the list of physical assets and
intangible assets of Rongentang Wine and Herbal Wine).     2.The research
project of Senronghua Wine, which is included in assets of this equity
investment, was entrusted by Xianning Rongentang to Beijing Dianao Shihua
Medicine Co., Ltd. to develop and submit the application to the government. Once
the application is approved, Party B and Party C shall have an obligation to
change the ownership of this research project to Rongentang Wine and pay the
related expenses.     3.During the due diligence, Party A found that Rongentang
Wine provided joint liability guarantee (up to RMB 10,000,000) to China Post
Savings Bank for the loan borrowed by Xianning Matang Rheumatology Hospital Co.,
Ltd., and the real property possessed by Rongentang Wine was pledged to secure
the repayment of loan. Party A shall not has an obligation for the above
guarantee liability. Party B and Party C shall have an obligation to bear this
joint guarantee liability. (Note: Party B and Party C agree to pay off the loan
using RMB 10,000,000 from RMB 67,500,000 of investment. The loan will expire on
January 18, 2019. )     4.As Party A has conducted due diligence on the assets
and liabilities of Rongentang Wine and Herbal Wine, Party A shall not bear any
liability on the other debts before the closing date that Party B and Party C
conceal and fail to disclose, and responsibilities raising therefrom shall be
borne by Party B and Party C.     5.As Party A has conducted audit of Rongentang
Wine and Herbal Wine, Party A shall not bear any tax risks before the closing
date that Party B and Party C conceal or fail to disclose, and liabilities
raising therefrom shall be borne by Party B and Party C.     6.Party A shall
have the sole discretion on whether to retain the current employees of
Rongentang Wine and Herbal Wine. Party B and Party C shall handle the issues
related to employee that Party A discharges. Party A does not have any
obligation to handle it.

 



 3 

 

 

7.Trademark “Rongentang” is owned by Xianning Rongentang. Party B and Party C
shall assist to obtain a three-year royalty-free license from Xianning
Rongentang.     8.Intellectual Property License:

 

(1)After the closing date, Rongentang Wine and Herbal Wine can use “Zhenshi
Fengshibing Maqianzi Method” of National Cultural Heritage or Matang
Rheumatology Hospital when marketing “Ludiyiyuan” Wine.     (2)Party B and Party
C have informed Party A that Trademark “Rongentang” and related intellectual
property are owned by Xianning Rongentang (its majority shareholder is Shanghai
Hongxin Yiliao Investment Co., Ltd.) and that Party B and Party C have obtained
the permission from Xianning Rongentang.     (3)Rongentang Wine and Herbal Wine
shall not allow any third party to use the same or similar wording, and shall
not act in a manner that is detrimental to the National Intangible Cultural
Heritage or Matang Rheumatology Hospital. Otherwise, Party B and Party C have
right to terminate the license immediately.

 

9.Party B shall obtain the shareholder’s rights and obligations since the
closing date. Party B and Party C shall assist Party A with its rights and
obligations and complete relevant procedures and paperwork.

 

Article V – Term and Termination

 

When one of the following circumstances occurs, any party may modify or
terminate this agreement:

 

1.When any breach of contract caused by any party seriously affects the economic
interests of all parties and makes contract performance meaningless.     2.When
any party fails to perform or improperly perform its obligations under this
agreement, and has not implemented effective remedy within 15 days after the
other parties’ written notice requesting performance of its obligations.    
3.When the representation and warranties that made by any party or the documents
or the relevant information submitted by any party are proved to be false,
incomplete or materially misleading.

 

Article VI – Indemnification

 

1.If any party fails to perform or seriously violates any of the terms of this
agreement, the breaching party shall compensate the non-breaching party for all
economic losses. Unless otherwise provided in the agreement, the non-breaching
party has the right to request the termination of this agreement and is entitled
to claim compensation from breaching party for all economic damages.     2.If
Party A fails to perform its contractual obligations in accordance with Article
I Section 6 of this agreement, the late payment fee shall be assessed daily
based on interest rate of the bank’s commercial loan interest rate for the same
period of delay.     3.If one party breaches this agreement, the non-breaching
party has the right to take one or more of the following remedies to enforce its
right:

 

(1)Require the breaching party to perform;     (2)Temporarily stop performance
of its own obligation until the breaching party resumes its performance;

 



 4 

 

 

(3)Require the breaching party to compensate the loss of the non-breaching party
and the expenses incurred for enforcement;     (4)Any benefit derived by the
breaching party shall be paid to the non-breaching party;     (5)In the event
that the legal requirements or the conditions for termination of the agreement
as agreed in this Agreement are fulfilled, this agreement shall be terminated by
written notice, and the notice of termination shall take effect from the date of
notice delivery; and     (6)Any other remedies provided by the laws or under
this agreement.

 

Article VII – Confidentiality

 

1.No party may disclose to any third parties any trade secrets or related
information that is obtained during the performance of the agreement without the
written consent of the other parties, or disclose the contents of this agreement
and related information to any third party.     2.This article is an independent
clause and is valid regardless of whether the agreement is executed, modified,
rescinded or terminated.

 

Article VIII – Alternative Dispute Resolution

 

The parties shall attempt in good faith to resolve any dispute arising out of or
relating to this agreement promptly by negotiations among the parties. If the
matter has not been resolved by negotiation, the parties may pursue all legal
and equitable actions. Venue for any such proceeding shall be in the local
courts where the property is located.

 

Article IX – Execution and Other Provisions

 

1.This agreement shall take effect on the date upon execution by the legal
representatives of all parties.     2.Any matters not covered in this Agreement
shall be mutually negotiated and agreed upon by all parties in accordance with
the principle of mutual understanding and cooperation and be set forth in
supplemental agreements. The supplemental agreement shall have the same force
and effect as this Agreement.     3.The execution, effectiveness, explanation,
termination and dispute resolution of this Agreement shall be governed by
Chinese law.     4.This Agreement shall be executed in three copies with each
party holding one copy respectively.

 

Party A: Xianning Xiangtian Energy Holding Group Co., Ltd. (Stamped)

Legal Representative: /s/ Zhou Deng Hua

 

Party B: /s/ Shuiqing Zhen         Party C:  /s/ Dahuan Chen  

 

Date: December 14, 2018

 

 

5

 

